Case 1:18-cr-00356-RM Document 43 Filed 12/11/19 USDC Colorado Page 1 of 8




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

CASE NO. 18-CR-00356-RM

UNITED STATES OF AMERICA,

               Plaintiff,

v.

JESUS ALAN AVITIA,

            Defendant.
______________________________________________________________________________

   MOTION TO VACATE CONVICTION AND SENTENCE UNDER 28 U.S.C. § 2255
______________________________________________________________________________

       Jesus Alan Avitia, through counsel, moves to vacate his conviction and sentence for

violating 18 U.S.C. § 922(g)(1). He is entitled to that relief because his guilty plea to violating

§ 922(g)(1) is constitutionally invalid under Rehaif v. United States, 139 S. Ct. 2191 (2019).

       In Rehaif, the Supreme Court overruled longstanding precedent from the Tenth Circuit –

and every other circuit to have addressed the issue – concerning the scope of section 922(g).

Before Rehaif, the government could secure a felon-in-possession conviction by proving that the

defendant knowingly possessed a firearm, even if the defendant did not know that he had been

convicted of a felony, defined under the statute as a crime punishable by more than one year in

prison. See United States v. Capps, 77 F.3d 350, 352-54 (10th Cir. 1996). Now, under Rehaif,

the government “must show that the defendant knew he possessed the firearm and also that he

knew he had the relevant status when he possessed it.” 139 S. Ct. at 2194 (emphasis added).
Case 1:18-cr-00356-RM Document 43 Filed 12/11/19 USDC Colorado Page 2 of 8




       Mr. Avitia pleaded guilty to violating section 922(g) long before Rehaif was decided.

Unsurprisingly, no one involved in the proceedings correctly understood the elements of the

offense to which Mr. Avitia pled. More to the point, Mr. Avitia was never told during the plea

proceedings – either in his plea agreement or at the change of plea hearing – that the crime

required proof that he knew he had been convicted of a crime punishable by more than one year

at the time he possessed the weapon and ammunition. See Attachment A (change of plea hearing

transcript); Doc. 29 (plea agreement). And in the face of adverse Tenth Circuit precedent, there

is no basis to presume that Mr. Avitia’s lawyer told him about the element either. See Hicks v.

Franklin, 546 F.3d 1279, 1284 (10th Cir. 2008) (holding such a presumption to be unwarranted

unless there is “some factual basis in the record to support it”). Because Mr. Avitia was not

advised of the true nature of the charge, his guilty plea is “constitutionally invalid” and cannot

stand. Bousley v. United States, 523 U.S. 614, 619 (1998).

       Bousley addressed a situation very similar to Mr. Avitia’s. In an earlier case, the

Supreme Court had narrowed the scope of a federal criminal statute, and Bousley later filed a

section 2255 motion seeking to undo his guilty plea to violating the newly construed provision

on the grounds that he had been misinformed of the offense’s elements. Id. at 616-17. The

Court recognized that if Bousley’s allegations proved true, his plea would be “constitutionally

invalid.” Id. at 619. And that recognition was grounded in the principle that when pleading

guilty, a defendant must receive “real notice of the true nature of the charge against him.” Id. at

618. This principle, as the Court recognized, is “the first and most universally recognized

requirement of due process.” Id.




                                                  2
Case 1:18-cr-00356-RM Document 43 Filed 12/11/19 USDC Colorado Page 3 of 8




       Because a guilty plea without notice of the true charges is constitutionally invalid, this

type of error can be harmless only if there is record proof that the defendant was made aware of

the missing element through other means or if the record otherwise contains an admission by the

defendant to that element. That is the lesson of Henderson v. Morgan, 426 U.S. 637 (1976). In

that case, as here, the defendant was not advised of a mens rea element necessary to commit the

charged offense. This rendered the plea invalid despite the fact, assumed by the Court, that the

“prosecutor had overwhelming evidence” of the omitted element. Id. at 644. The only thing that

could have saved the plea was “a substitute for” the defendant’s voluntary admission to the

element – a stipulation to the element, evidence that the element was otherwise “explain[ed] to”

the defendant, or a statement by the defendant “necessarily implying that he had [the requisite]

intent.” Id. at 646. Because the record contained no substitute of this kind, his guilty plea could

not survive. Id.

       The Court reinforced Henderson almost thirty years later in United States v. Dominguez

Benitez, 542 U.S. 74 (2004). That case involved a violation of Rule 11 of the Federal Rules of

Criminal Procedure, not a claim that the plea was constitutionally involuntary or unknowing.

The case arose under plain error review because the defendant had not objected to the Rule 11

violation in the district court. And the Court held that, in the Rule 11 context, the inquiry

concerning prejudice under plain error review was whether there was a “reasonable probability

that but for the error, [the defendant] would not have entered the plea.” Id. at 83. That inquiry

properly took into account factors such as “the overall strength of the government’s case.” Id. at

85. But on this point, the Court was careful to distinguish mere Rule 11 violations from “the

constitutional question whether a defendant’s guilty plea was knowing and voluntary.” Id. at 85

n.10. The Court made clear that it was not suggesting that a conviction obtained through an



                                                  3
Case 1:18-cr-00356-RM Document 43 Filed 12/11/19 USDC Colorado Page 4 of 8




involuntary or unknowing plea “could be saved even by overwhelming evidence that the

defendant would have pleaded guilty regardless.” Id.

       The Tenth Circuit followed Henderson in Hicks v. Franklin. As here and in Henderson,

the error in Hicks was the failure to advise the defendant of the mental state necessary to commit

the charged offense. The Court, following Henderson, noted that a “plea cannot support a

judgment of guilt unless it is voluntary,” and that a plea cannot be considered voluntary unless

the defendant received “real notice of the true charges against him.” Hicks, 546 F.3d at 1284.

Thus, the error could be considered “harmless” only if the record contained “some

acknowledgement of facts that might serve, by implication, as” an admission to the omitted

element. Id. at 1286.

       Here, the record does not contain any admission from Mr. Avitia that he knew he had

been convicted of a felony at the time he possessed the firearms and ammunition in this case.

Nor is there any indication in the record that he was aware that a conviction under § 922(g)

required such proof. This is of course unsurprising because at the time of his plea, no one

thought that § 922(g) contained that element. But it does, and because Mr. Avitia entered his

plea without knowledge of the element’s existence, his plea is constitutionally invalid and must

be vacated.

       In any event, Mr. Avitia can show prejudice even under the standard articulated in

Dominguez Benitez for non-constitutional Rule 11 errors. There are three felonies listed in

Mr. Avitia’s presentence report, doc. 34 at 7-10, but none of them clearly put him on notice that

he had “been convicted in any court of a crime punishable by imprisonment for a term exceeding

one year.” § 922(g)(1).




                                                4
Case 1:18-cr-00356-RM Document 43 Filed 12/11/19 USDC Colorado Page 5 of 8




       The first is a Colorado adjudication of juvenile delinquency. Doc. 34 at 7. That

adjudication does not even count as a qualifying “conviction” under § 922(g). For purposes of

the chapter in which § 922(g) is located, “[w]hat constitutes a conviction of [a crime punishable

by imprisonment for a term exceeding one year] shall be determined in accordance with the law

of the jurisdiction in which the proceedings were held.” 18 U.S.C. § 921(a)(20). And under

Colorado law, an adjudication of juvenile delinquency does not amount to a conviction. See

S.G.W. v. People, 752 P.2d 86, 91 (Colo. 1988) (“Except in those limited circumstances in which

a child under the age of eighteen years of age may be prosecuted as an adult, a child who is

adjudicated a delinquent under the Colorado Children's Code stands before the juvenile court not

as a convicted criminal but as a child in need of reformation.”); Apodaca v. People, 712 P.2d

467, 471 n.5 (Colo. 1985) (“A delinquency proceeding is not a criminal prosecution, and a

delinquency adjudication does not constitute a felony conviction.”). At the very least, these

adjudications would not have clearly put Mr. Avitia on notice that he had been convicted of a

crime punishable by more than one year in prison.

       The second felony was an adult conviction for possessing a weapon as a previous

juvenile offender under Colo. Rev. Stat. § 18-12-108. The earlier offense that barred him from

possessing a firearm under that statute was clearly the juvenile adjudication discussed above.

Section 18-12-108’s prohibition on firearm possession covers people who have been

“adjudicate[ed] for an act which, if committed by an adult, would constitute a felony, or

subsequent to the person's adjudication for attempt or conspiracy to commit a felony, under

Colorado or any other state's law or under federal law.” § 18-12-108(3). And aside from the

juvenile adjudication, it does not appear that Mr. Avitia had any convictions that would have

disqualified him from possessing a weapon under the Colorado statute.



                                                5
Case 1:18-cr-00356-RM Document 43 Filed 12/11/19 USDC Colorado Page 6 of 8




       Because Mr. Avitia was barred from possessing a firearm under § 18-12-108 only

because of an adjudication of juvenile delinquency, the fact that he was convicted for violating

that statute would not have put him on notice that he possessed the status that a § 922(g)

conviction requires. While it would have put him on notice that he was prohibited from

possessing a firearm under Colorado law, that is not the question under Rehaif and § 922(g)(1).

The additional element under Rehaif is not whether the defendant knew he was prohibited from

possessing a firearm, but whether he “knew he belonged to the relevant category of persons

barred from possessing a firearm” under § 922(g). Rehaif, 139 S. Ct. at 2200. Here, the relevant

category is persons who have “been convicted in any court of a crime punishable by

imprisonment for a term exceeding one year.” § 922(g)(1). Mr. Avitia’s Colorado conviction

did not put him on notice that he possessed that status. Not only does the Colorado statute also

prohibit the possession of a firearm by a person who has been adjudicated delinquent, but

Mr. Avitia was actually convicted under that statute based on such an adjudication.

       Finally, Mr. Avitia would not necessarily have known that his adult Colorado conviction

of possessing a weapon as a previous juvenile offender placed him in the category of people

convicted of a crime punishable by more than one year in prison. That is because of the sentence

he received. For that crime, he was sentenced to 60 days in jail and 18 months of probation.

Doc. 34 at 9. The Supreme Court itself observed in Rehaif that a defendant sentenced to

probation may not have known that his offense was punishable by more than one year in prison.

139 S. Ct. at 2198. And the same goes for a 60-day jail sentence. The fact that Mr. Avitia was

sentenced to 60 days in jail did not put him on notice that the crime was punishable by over one

year in prison.




                                                 6
Case 1:18-cr-00356-RM Document 43 Filed 12/11/19 USDC Colorado Page 7 of 8




       The third and final felony listed in Mr. Avitia’s presentence report is an adult drug

conviction for which he was sentenced to one year of probation. Doc. 34 at 10. For the reasons

just discussed, that conviction also did not put him on notice that he had been convicted of a

crime punishable by more than one year in prison.

       Given all this, the government may have been hard pressed to show that Mr. Avitia knew,

at the time he possessed the firearm and ammunition in this case, that he had been convicted of a

crime “punishable by imprisonment for a term exceeding one year.” § 922(g)(1). Given the

evidentiary difficulties the government would have faced on the newly recognized element, there

is at least a “reasonable probability” that Mr. Avitia would have put the government to its proof

had he been aware of the element’s existence. Dominguez Benitez, 542 U.S. at 83.

       Mr. Avitia requests that this Court vacate his conviction for violating § 922(g)(1).

                                             Respectfully submitted,

                                             VIRGINIA L. GRADY
                                             Federal Public Defender



                                             /s/ Dean Sanderford
                                             DEAN SANDERFORD
                                             Assistant Federal Public Defender
                                             633 17th Street, Suite 1000
                                             Denver, Colorado 80202
                                             Telephone: (303) 294-7002
                                             FAX: (303) 294-1192
                                             Email: Dean_Sanderford@fd.org
                                             Attorney for Defendant




                                                 7
Case 1:18-cr-00356-RM Document 43 Filed 12/11/19 USDC Colorado Page 8 of 8




                                CERTIFICATE OF SERVICE

       I hereby certify that on December 11, 2019, I electronically filed the foregoing Motion to
Vacate Conviction and Sentence Under 28 U.S.C. § 2255 with the Clerk of Court using the
CM/ECF system, which will send notification of such filing to the following email address:

       Kurt J. Bohn, Assistant U.S. Attorney
       Email: kurt.bohn@usdoj.gov



                                             /s/ Dean Sanderford
                                             DEAN SANDERFORD
                                             Assistant Federal Public Defender
                                             Attorney for Defendant




                                                8
